DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US 2017/0223225) in view of Yamada (US 2015/0117890) and Kim (US 2005/0286923).
(1) regarding claim 1:
Kaneda ‘225 discloses an image forming apparatus configured to form and output a printed material obtained by printing image information on a printing medium (paragraph [0020], where an image forming device is disclosed), the image forming apparatus comprising: 
processing circuitry (CPU 201 in Fig. 2 and paragraph [0030], where the CPU performs all the operations of the apparatus) configured to 
acquire designation information for designating an output state of the image information (paragraph [0049], where the desired output of the print data is set with the setting unit of the control unit), 
detect an orientation in which the printed material is to be output (paragraph [0059], where the desired output orientation is detected), 
generate an output state image based on the detected orientation and the designation information (paragraph [0075], where an image ready to be outputted is produced using the detected orientation entered by the user), 
Kaneda ‘225 discloses all the subject matter as described above except the output state image representing the orientation of the printed material being ejected from a paper ejection destination of the image forming apparatus, and
display the output state image on a display.

display the output state image on a display (paragraph [0052], where the output orientation of the ejected sheet is displayed on the operation panel 8).
Having a system of Yamada ‘890 reference and then given the well-established teaching of Kaneda ‘225 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kaneda ‘225 to include the limitations as taught by Yamada ‘890 because with this the user can recognize the orientation of the front and back surfaces of the printed sheet P ejected to the ejection tray 101 and the orientation of the printed image on the printed sheet P without remembering the specification (the orientation of the printed sheet P ejected to the ejection tray 101) of the multifunctional machine 100. In this way, when the user brings the printed sheet P taken from the ejection tray 101 in front of the user without changing the position of the printed sheet P, the user can take the printed sheet P from the ejection tray 101 such that the front surface of the printed sheet P faces the user and that the orientation of the printed image on the printed sheet P is the correct position. In other words, the convenience of the user is enhanced (paragraph [0053]).
Kaneda ‘225 and Yamada ‘890 disclose all the subject matter as described above except the designation information including specification information based on a main body of the image forming apparatus.
However, Kim ‘923 teaches the designation information including specification information based on a main body of the image forming apparatus (paragraph [0073]-[0075], where the specification information of the main body is used to designate a driving condition (state)).
Having a system of Kim ‘923 reference and then given the well-established teaching of Kaneda ‘225 and Yamada ‘890, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kaneda ‘225 and Yamada ‘890 to include the limitations as taught by Kim ‘923 because with this the optional apparatus can be implemented as a general optional apparatus that can be combined into any kind of image forming device, and thus it is not required to develop a separate optional apparatus for each kind of image forming device (paragraph [0075]).

(2) regarding claim 2:

generate the output state image based on the detected orientation, the output surface, and the designation information.
However, Yamada ‘890 teaches wherein the processing circuitry is further configured to detect an output surface that is a top surface of the printed material when the printed material is output (paragraph [0053], where the front of the printed ejected material is detected),
generate the output state image based on the detected orientation, the output surface, and the designation information (paragraph [0053], where the image is going to be displayed as outputted using the detected orientation).
Having a system of Yamada ‘890 reference and then given the well-established teaching of Kaneda ‘225 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kaneda ‘225 to include the limitations as taught by Yamada ‘890 because with this the user can recognize the orientation of the front and back surfaces of the printed sheet P ejected to the ejection tray 101 and the orientation of the printed image on the printed sheet P without remembering the specification (the orientation of the printed sheet P ejected to the ejection tray 101) of the multifunctional machine 100. In this way, when the user brings the printed sheet P taken from the ejection tray 101 in front of the user without changing the position of the printed sheet P, the user can take the printed sheet P from the ejection tray 101 such that the front surface of the printed sheet P faces the user and 

(3) regarding claims 5 and 6:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

(4) regarding claim 10:
Kaneda ‘225 discloses all the subject matter as described above except wherein the output state image is a moving image.
However, Yamada ‘890 teaches wherein the output state image is a moving image (paragraph [0063], where an animation of how to handle the paper is shown in the display).
Having a system of Yamada ‘890 reference and then given the well-established teaching of Kaneda ‘225 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kaneda ‘225 to include the limitations as taught by Yamada ‘890 because with this the user can recognize the orientation of the front and back surfaces of the printed sheet P ejected to the ejection tray 101 and the orientation of the printed image on the printed sheet P without remembering the specification (the orientation of the printed sheet P ejected to the ejection tray 101) of the multifunctional machine 100. In this way, when the user brings the printed sheet P taken from the ejection tray 101 in front of the user without changing the position of the printed sheet P, the user can take the printed sheet P from the ejection tray 101 such that the front surface of the printed sheet P faces the user and .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US 2017/0223225) and Yamada (US 2015/0117890) in view of Sato et al. (2005/0243372).
(1) regarding claim 3:
Kaneda ‘225 and Yamada ‘890 disclose all the subject matter as described above except wherein29Docket No. PRCA-19029-US Status: Finalthe designation information includes additional print information to be printed on the printed material in addition to the image information, and 
the processing circuitry is configured to generate the output state image including the additional print information.
However, Sato ‘372 teaches wherein29Docket No. PRCA-19029-US Status: Finalthe designation information includes additional print information to be printed on the printed material in addition to the image information (paragraphs [0096]-[0097], where additional attributes such a watermark is included to be printed along with the image), and 
the processing circuitry is configured to generate the output state image including the additional print information (paragraph [0097], where the image with the additional information is created).
Having a system of Sato ‘372 reference and then given the well-established teaching of Kaneda ‘225 and Yamada ‘890, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kaneda ‘225 and Yamada ‘890 to include the limitations as taught by Sato 

(2) regarding claim 4:
Kaneda ‘225 and Yamada ‘890 disclose all the subject matter as described above except wherein the designation information includes processing process information indicating a physical processing process to be performed on the printed material, and 
the processing circuitry is configured to generate the output state image including the physical processing process indicated by the processing process information.
However, Sato ‘372 teaches wherein the designation information includes processing process information indicating a physical processing process to be performed on the printed material (paragraphs [0084]-[0085], where stapling (a physical process) is included in the printing data information), and 
the processing circuitry is configured to generate the output state image including the physical processing process indicated by the processing process information (paragraph [0095], where the stapling function is performed to the outputted image).
Having a system of Sato ‘372 reference and then given the well-established teaching of Kaneda ‘225 and Yamada ‘890, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kaneda ‘225 and Yamada ‘890 to include the limitations as taught by Sato ‘372 because it facilitates condition settings associated with the print form and increase .

Allowable Subject Matter
Claims 7, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claims 7 and 11 disclose the unique and distinct limitations of “wherein the output state image includes an image of an exterior of the image forming apparatus and an image of the printed material being ejected from the image forming apparatus”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claim 11 depends on claim 7, therefore similar analysis applies.
B. Claim 9 discloses the unique and distinct limitations of “where in the specification information includes option specification information based on exterior information and performance information of the image forming apparatus”, either alone or in combination, the applied prior art does not teach the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675